Name: Commission Regulation (EEC) No 3920/87 of 23 December 1987 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/ 16 Official Journal of the European Communities 29 . 12. 87 COMMISSION REGULATION (EEC) No 3920/87 of 23 December 1987 fixing the import levies on frozen beef and veal tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 12 (8) thereof, Having regard to Council Reguation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas the import levies on frozen beef and veal were fixed by Regulation (EEC) No 3555/87 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3555/87 to the quota Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto for the period 1 to 3 January 1988 . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 370, 30. 12 . 1987. (3) OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 337, 27 . 11 . 1987, p. 53. 29 . 12. 87 No L 369/ 17Official Journal of the European Communities ANNEX to the Commission Regulation of 23 December 1987 fixing the import levies on frozen beef and veal (') (ECU/ 100 kg) CN code Levy  Net weight  0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 29 91 224,619 224,619 179,695 280,774 ' 336,928 280,774 280,774 386,344 386,344 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories.